Name: Commission Regulation (EEC) No 2931/90 of 10 October 1990 amending Regulation (EEC) No 1207/90 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 10. 90 Official Journal of the European Communities No L 280/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2931/90 of 10 October 1990 amending Regulation (EEC) No 1207/90 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, rates, in line with the provisions of Articles 6 and 6a of Regulation (EEC) No 1677/85, for all Member States with the exception of the United Kingdom and Spain ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 2205/90 (2), and in particular Article 12 thereof, Whereas Commission Regulation (EEC) No 3153/85 ('), as last amended by Regulation (EEC) No 3672/89 (*), laid down detailed rules for the calculation of monetary compensatory amounts ; whereas pursuant to Article 2 (2) (b) of Commission Regulation (EEC) No 3578/88 of 17 November 1988 laying down detailed rules for the application of the system for the automatic dismantlement of negative monetary compensatory amounts (l0), as last amended by Regulation (EEC) No 1848/90 ("), the real monetary gap following realignment is to be calculated for the period 8 and 9 October 1990 ; Having regard to Commission Regulation (EEC) No 3155/85 of 11 November 1985 establishing advanced fixing of monetary compensatory amounts (3), as last amended by Regulation (EEC) No 3247/89 (4), and in particular Article 6 (3) thereof, Whereas Article 6 ( 1 ) of Regulation (EEC) No 3155/85 provides that monetary compensatory amounts fixed in advance shall be adjusted if a new agricultural conversion rate which was publicly announced before an application for advance fixing was lodged comes into effect ; Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1207/90 (*), as last amended by Regulation (EEC) No 2759/90 (*); Whereas application of the abovementioned rules makes it necessary to adjust the monetary compensatory amounts applicable in Greece, Spain and the United Kingdom; Whereas with effect from 8 October 1990 the pound sterling is kept within a maximum spot margin of 6 % for European Monetary System (EMS) purposes ; Whereas following the monetary realignment of 6 October 1990 Commission Regulation (EEC) No 2929/90 O has adjusted the agricultural conversion Whereas the measures provided for in this Regulation are in accordance with the opinions of the relevant management committees, C) OJ No L 164, 24. 6 . 1985 , p. 6. O OJ No L 201 , 31 . 7 . 1990, p. 1 . C) OJ No L 310, 21 . 11 . 1985, p. 22 . O OJ No L 314, 28 . 10. 1985, p. 51 . (') OJ No L 122, 14 . 5 . 1990, p. 1 . 0) OJ No L 269, 1 . 10 . 1990, p. 1 . (') OJ No L 279, 11 . 10. 1990, p. 42 . ( ¢) OJ No L 310, 21 . 11 . 1985, p . 4. O OJ No L 358, 8 . 12 . 1989, p. 28 . H OJ No L 312, 18 . 11 . 1988 , p. 16. (u) OJ No L 168, 30. 6. 1990, p . 34. No L 280/2 Official Journal of the European Communities 11 . 10 . 90 HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1207/90 is hereby amended as follows : 1 . The columns headed 'Spain', 'United Kingdom' and 'Greece' in Annex I are replaced by those shown in Annex I to this Regulation. 2 . Annexes II and III are replaced by Annexes II and III hereto. Article 2 This Regulation shall enter into force on 11 October 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 October 1990. For the Commission Ray MAC SHARRY Member ofthe Commission 11 . 10 . 90 Official Journal of the European Communities No L 280/3 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy I France Greece I Ireland Portugal DM F1 Pu £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Etc  I 000 kg  0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 480,87 480,87 606,86 606,86 480,87 480,87 456,84 456,84 456,84 438,57 438.57 480,87 480,87 456,84 456,84 582,99 549,36 673,21 216,39 465,98 447.34 465,98 465.98 762.35 629,63 613.99 697,26 697,26 697,26 490,48 465,98 639.58 465,98 465,98 490,48 465,98 465,98 359,3 359,3 503,0 503.0 359,3 359.3 341.4 341,4 341,4 327,7 327,7 359,3 359.3 341.4 341.4 435.6 410.5 503.1 161.7 348.2 334.3 348,2 348,2 646,5 470,5 458.8 521,0 521,0 521,0 366,5 348,2 477.9 348,2 348,2 366,5 348,2 348,2 11-1 11-1 7285 7286 11-2 11-3 11-3 7287 7288 7289 11-1 11-1 7285 7286 No L 280/4 Official Journal of the European Communities 11 . 10. 90 Positive Negative Spain Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Portugal DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Etc  1 000 kg  7285 7286 11-1 11-1 11-1 11-1 7285 7286 11-7 11-7 7158 7159 1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 11 1104 29 15 1104 29 19 1104 29 31 1104 29 35 1104 29 39 1104 29 91 1 104 29 95 1104 29 99 1104 30 10 1 104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1 107 20 00 1108 11 00 447,34  334,3 490,48  366,5 465,98  348,2 465,98  348,2 465,98  348,2 639,58  477,9 447,34 334,3 789,42  589,9 490,48  366,5 465,98  348,2 528,95  395,3 465,98  348,2 465,98  348,2 465,98  348,2 639,58  477,9 730,94  546,2 465,98  348,2 447,34  334,3 789,42  589,9 613,99  458,8 447,34  334,3 447,34  334,3 490,48  366,5 490,48  366,5 490,48  366,5 490,48  366,5 465,98  348,2 465,98  348,2 465,98  348,2 490,48  366,5 465,98  348,2 465,98  348,2 465,98  348,2 490,48  366,5 465,98  348,2 465,98  348,2 465,98  348,2 360,65  269,5 144,26  107,8 855,94  639,6 639,55  477,9 813,18  607,6 607,60  454,0 708,10  529,1 812,67  607,3 11-4 11-4 7290 7291 11-4 11-4 7290 7291 11-1 11-1 7285 7286 11-5 7294 11 . 10 . 90 Official Journal of the European Communities No L 280/5 Positive Negative CN code Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pu £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 1 000 kg  11-5 11-5 11-5 11-6 11-6 11-5 11-5 11-5 11-5 7295 7294 7295 7296 7297 7294 7295 7294 7295 0 O O O O 17-9 17-9 7318 7318 23-1 23-1 7622 7623 1108 11 00 1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 230910 13 2309 10 31 2309 10 33 812,67 726,11 726,11 726,11 726,11 726,11 726,11 726,11 726,11 1 105,99 947,31 726,11 726,11 726,11 990.59 692,45 726,11 198.60 411,39 198,60 411,39 198,60 425,57 198,60 425,57 961,73 57,70 772,06 1 544,13 1 217,13 2 434,25 57,70 829,76 1 601,83 57,70 1 274,83 2 491,95 182,73 772,06 2,836 5,672 4,471 8,942 2,836 5,672 4,471 8,942 2,836 607.3 542,6 542,6 542,6 542,6 542,6 542,6 542,6 542,6 826.5 707,9 542.6 542,6 542,6 740,2 517.4 542.6 148,4 307,4 148,4 307,4 148,4 318,0 148.4 318,0 718.7 43,1 5 913,5 1 1 826,9 9 322,3 18 644,7 43,1 5 956,6 11 870,0 43,1 9 365,4 18 687,8 136.5 5 913,5 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-3 23-3 23-9 23-9 7624 7625 7541 7542 7543 7547 7548 7549 7550 7551 7552 7629 7630 7631 7624 7691 7541 7542 O O OO oo oc&gt; oo oo oo oo oo oo oo oo oo o o oo oo No L 280/6 Official Journal of the European Communities 11 . 10 . 90 Negative CN code United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal £ Bfrs/Lfr » Dkr Lit FF Dr £ Irl Etc  1 000 kg  2309 10 33 5,672 4,471 8,942 2,836 5,672 4,471 8,942 2,836 2309 10 51 2309 10 53 11 826,9 9 322,3 18 644,7 136,5 6 050,0 11 963,4 136,5 9 458,8 18 781,2 269,5 5 913,5 11 826,9 9 322,3 18 644,7 269,5 6 183,0 12 096,4 269,5 9 591,8 18 914,2 43, f Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta 23-9 7543 oo 1 544,13 23-9 7547 OO  23-9 7548 00 1 217,13 23-9 7549 00 2 434,25 23-9 7645 00 182,73 23-9 7646 oo 954,79 23-9 7647 00 1 726,86 23-9 7651 oo 182,73 23-9 7652 oo 1 399,86 23-9 7653 oo 2 616,98 23-4 7624 0  23-4 7692 0 360,65 23-10 7541 oo  23-10 7542 oo 772,06 23-10 7543 oo 1 544,13 23-10 7547 00  23-10 7548 oo 1 217,13 23-10 7549 oo 2 434,25 23-10 7654 oo 360,65 23-10 7655 oo 1 132,71 23-10 7656 oo 1 904,78 23-10 7660 oo 360,65 23-10 7661 oo 1 577,78 23-10 7662 oo 2 794,90 23-5 7624 0  23-5 7693 0 57,70 23-11 7541 oo  23-11 7542 oo 772,06 23-11 7543 00 1 544,13 23-11 7547 oo  23-11 7548 oo \ 1 217,13 23- 11 7549 oo 2 434,25 23-11 7663 oo 57,70 23-11 7664 oo 829,76 23-11 7665 oo 1 601,83 23-11 7669 oo 57,70 23-11 7670 00 I 1 274,83 23-11 7671 oo 2 491,95 23-6 7624 o  23-6 7694 o 182,73 23-12 7541 oo  23-12 7542 oo 772,06 23-12 7543 oo 1 544,13 23-12 7547 oo  23-12 7548 oo 1 217,13 5,672 4,471 8,942 2,836 5,672 4,471 8,942 2309 90 31 2309 90 33 2,836 5,672 4,471 8,942 2,836 5,672 4,471 8,942 5 913,5 11 826,9 9 322,3 18 644,7 43,1 5 956,6 11 870,0 43,1 9 365,4 18 687,8 136,5 5 913,5 11 826,9 9 322,3 2309 90 41 2309 90 43 2,836 5,672 4,471 11 . 10 . 90 Official Journal of the European Communities No L 280/7 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  1 000 kg  2309 90 43 OO OO OO 2 434,25 182,73 954,79 1 726,86 182,73 1 399,86 2 616,98 8,942 2,836 5,672 4,471 8,942 2309 90 51 2309 90 53 360,65 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-7 23-7 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7549 7672 7673 7674 7678 7679 7680 7624 7695 7541 7542 7543 7547 7548 7549 7681 7682 7683 7687 7688 7689 18 644,7 136,5 6 050,0 11 963,4 136,5 9 458,8 18 781,2 269,5 5 913,5 11 826,9 9 322,3 18 644,7 . 269,5 6 183,0 12 096,4 269,5 9 591,8 18 914,2 772,06 1 544,13 1 217,13 2 434,25 360,65 1 132,71 1 904,78 360,65 1 577,78 2 794,90 2,836 5,672 4,471 8,942 2,836 5,672 4,471 8,942 O When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. O When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of:  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate. (J) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85, the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the combined nomenclature code. No L 280/8 Official Journal of the European Communities 11 . 10. 90 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative Table Additionalcode Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN code Notes Belgium/ Luxem ­ bourg DM Put £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl EtcF1  100 kg live weight  o o 0) O  100 kg net weight  O 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 674,96 674,96 674,96 674,96 674,96 1 282,43 1 282,43 1 282,43 1 282,43 1 025,94 1 025,94 1 538,92 1 538,92 1 025,94 1 754,90 1 140,69 1 140,69 182,51 182,51 912,55 285,17 285,17 1 425,86 912,55 1 425,86 1 425,86 285,17 1 425,86 1 754,90 1 425,86 1 025,94 1 464,67 1 464,67 1 464,67 1 464,67 877,45 587,22 587,22 4 109,4 4 109,4 4 109,4 4 109,4 4 109,4 7 808,0 7 808,0 7 808,0 7 808,0 6 246,4 6 246,4 9 369,6 9 369,6 6 246,4 10 684,6 6 945,0 6 945,0 1 111,2 1 111,2 5 556,0 1 736,2 1 736,2 8 681,2 5 556,0 8 681,2 8 681,2 1 736,2 8 681,2 10 684,6 8 681,2 6 246,4 8 917,5 8 917,5 8 917,5 8 917,5 5 342,3 3 575,2 3 575,2 02-1 02-1 02-1 02-1 02-1 02-1 7014 7018 7019 7014 7018 7019 O o o o OO o 02-2 02-2 7034 7038 16-4 16-4 16-4 16-4 7330 7331 7332 7332 11 . 10 . 90 Official Journal of the European Communities No L 280/9 O The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (l) The compensatory amount shall not be applied :  in respect of auantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of auantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (') Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . No L 280/ 10 Official Journal of the European Communities 11 . 10 . 90 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Etc  100 kg  0401 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 11 0402 21 17 0402 21 19 0402 21 91 0402 21 99 0402 29 0402 91 0402 99 0403 10 11 0403 10 13 0403 10 19 0403 10 31 0403 10 33 0403 10 39 0403 90 1 1 0403 90 13 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 04-1 04-3 04-3 04-3 04-4 04-4 04-2 04-6 04-6 04-6 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-5 04-5 04-5 04-6 04-6 04-6 04-2 04-4 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 7058 7059 7074 7079 7089 7089 7744 7098 7099 7114 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7093 7094 7097 7098 7099 7114 7744 7089 7744 7744 7744 7744 7744 7744 7744 7744 a+e a + c a+e 743,09 2,236 4 661,2  1,460 3 043,7 396,81   743,09 2,236 4 661,2 d+f d+f d+f d + f d + f d + f a + c a + c a+c  1,460 3 043,7 396,81   a+c a + c a+c a+c a+c a+c a+c a+c a+c a+c a + c a+c a+c+f a+c+f a+c+f a+c a+c a+c a+c+f a + c+f a+c + f a + c a + c a+c a+c a+c a + c a+c a+c a+c a+c+f a+c+f a+c + f a+c + f a+c+f a+c + f a+c+f a + c+f a+c + f  1,460 3 043,7 396,81   743,09 2,236 4 661,2 _ 1,460 3 043,7 396,81   a + c a+c a+c a+c a+c a+c d + f d+f d+f a+c+f a+c+f a+c+f a+c+f a + c+f a+c + f a + c a+c a+c a + c a+c a+c a + c a + c a+c a+c+f a + c+f a+c+f a+c+f a + c+f a+c + f a+c+f a + c+f a+c+f 11 . 10. 90 Official Journal of the European Communities No L 280/ 11 Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 P » £ Bfrs/Lfrs Dkr lit FF Dr £ Irl Esc CN code Table Additionalcode Notes  100 kg  0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 10 0406 10 90 0406 20 10 0406 20 90 0406 30 10 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04r7 04-7 04-7 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-9 04-9 04-10 04-10 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7189 7193 7194 7197 7198 7199 7214 7218 7225 7280 7281 7226 7227 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 7235 7236 a+c a + c a+c a+c a+c a+c a + c a + c a+c a+c a + c a+c a + c a+c a+c a + c a + c a+c a+c+f a+c+f a+c+f a + c+f a+c + f a+c+f a+c + f a+c+f a+c+f a + c + f a+c + f a+c+f a+c+f a+c + f a+c+f a+c+f a+c+f a+c+f 447,90 1,644 3 428,3 459,10 1,685 3 514,0 480,81 1,766 3 683,1 492,83 1,811 3 775,2 549,80 2,022 4 215,9 563,54 2,073 4 321,3 1 061,38 3,703 7 721,4 1 087,92 3,796 7 914,4 b x coef    b x coef b x coef b x coef    b x coef b x coef b x coef    b x coef b x coef b b b b x coef    b x coef b x coef    952,35 2,780 5 795,7 1 015,40 3,174 6 617,4 654,74 1,911 3 984,5 797,40 2,487 5 185,0 297,61 0,869 1 811,1 406,42 1,264 2 634,4    1 015,40 3,174 6 617,4 797,40 2,487 5 185,0 406,42 1,264 2 634,4    1 015,40 3,174 6 617,4 1 392,52 4,304 8 972,9    364,10 1,141 2 379,7 No L 280/ 12 Official Journal of the European Communities 11 . 10. 90 CN code Table Additionalcode Positive Negative Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 7237 7238 7239 7235 7236 7237 7238 7235 7238 7239 532,57 772,92 916,61 364,10 532,57 772,92 772,92 916,61 916,61 952,12 797,40 952,35 1015,40 654,74 797,40 3 490,3 5 078,6 6 022,7 2 379,7 3 490,3 5 078,6 5 078,6 6 022,7 6 022,7 6 263,9 5 185,0 5 795,7 6 617,4 3 984,5 5 185,0 7 745,0 7 745,0 5 185,0 7 745,0 1,674 2,436 2,889 1,141 1,674 2,436 2,436 2,889 2,889 3,004 2,487 2,780 3,174 1,911 2,487 3,715 3,715 2,487 3,715 3,404 04-11 04-11 04-12 04-12 04-12 04-12 04-12 04-12 04-13 04-13 04-13 04-13 04-13 04-13 04-13 7240 7241 7242 7243 7244 7245 7246 7247 7248 7250 7248 7250 7248 7249 7250 0406 30 10 0406 30 31 0406 30 39 0406 30 90 0406 40 00 0406 90 11 0406 90 13 0406 90 15 0406 90 17 0406 90 19 0406 90 21 0406 90 23 0406 90 25 0406 90 27 0406 90 29 1 186,69 1 186,69 797,40 1 186,69 1080,11 04-14 04-14 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 7251 7252 7254 7255 7256 7257 7258 7254 7255 7256 7257 7258 7254 7255 7256 7257 7258 7253 7 097,1 5 795,7 6 617,4 3 984,5 5 185,0 5 795,7 6 617,4 3 984,5 5 185,0 5 795,7 6 617,4 3 984,5 5 185,0 952,35 1 015,40 654,74 797,40 952,35 1 015,40 654,74 797,40 952,35 1 015,40 654,74 797,40 2,780 3,174 1,911 2,487 2,780 3,174 1,911 2,487 2,780 3,174 1,911 2,487 11 . 10 . 90 Official Journal of the European Communities No L 280/ 13 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Iirs Dkr Lit FF Dr £ Irl Esc - 100 kg ­ 952,35 1 015,40 654,74 797,40 2,780 3,174 1,911 2,487 5 795,7 6 617,4 3 984,5 5 185,0 952,35 1 015,40 654,74 797,40 2,780 3,174 1,911 2,487 5 795,7 6 617,4 3 984,5 5 185,0 952,35 I 015,40 654,74 797,40 2,780 3,174 1,911 2,487 5 795,7 6 617,4 3 984,5 5 185,0 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 0406 90 29 0406 90 31 0406 90 33 0406 90 35 0406 90 37 0406 90 39 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 71 952,35 1 015,40 654,74 797,40 2,780 3,174 1,911 2,487 5 795,7 6 617,4 3 984,5 5 185,0 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 952,35 1 015,40 654,74 797,40 2,780 3,174 1,911 2,487 5 795,7 6 617,4 3 984,5 5 185,0 952,35 1 015,40 654,74 797,40 2,780 3,174 1,911 2,487 5 795,7 6 617,4 3 984,5 5 185,0 952,35 1 015,40 654,74 797,40 5 795,7 6617,4 3 984,5 5 185,0 2,780 3,174 1,911 2,487 4,3041 392,52 8 972,9 7226 7227 7228 7229 952,35 1 015,40 654,74 2,780 3,174 1,911 5 795,7 6 617,4 3 984,5 No L 280/ 14 Official Journal of the European Communities 11 . 10. 90 CN code Table Additionalcode Positive Negative Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Put £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Etc  100 kg  797,40 2,48704-8 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 7230 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 5 185,0 5 795,7 6 617,4 3 984,5 5 185,0 5 795,7 6 617,4 3 984,5 5 185,0 5 795,7 6 617,4 3 984,5 ' 5 185,0 5 795,7 6 617,4 3 984,5 5 185,0 5 795,7 6 617,4 3 984,5 5 185,0 952,35 1 015,40 654,74 797,40 952,35 1 015,40 654,74 797,40 952,35 1 015,40 654,74 797,40 952,35 1 015,40 654,74 797,40 952,35 1 015,40 654,74 797,40 2,780 3,174 1,911 2,487 2,780 3,174 1,911 2,487 2,780 3,174 1,911 2,487 2,780 3,174 1,911 2,487 2,780 3,174 1,911 2,487 0406 90 71 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 0406 90 85 0406 90 89 0406 90 91 0406 90 93 0406 90 97 952,35 1 015,40 654,74 797,40 2,780 3,174 1,911 2,487 5 795,7 6 617,4 3 984,5 5 185,0 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-8 04-8 7259 7274 7277 7278 7279 7253 7254 7255 7256 7257 7258 7226 7231 7232 7226 7231 7232 7226 952,35 1 015,40 654,74 797,40 297,61 406,42 297,61 406,42 2,780 3,174 1,911 2,487 0,869 1,264 0,869 1,264 5 795,7 6 617,4 3 984,5 5 185,0 1 811,1 2 634,4 1 811,1 2 634,4 11 . 10. 90 Official Journal of the European Communities No L 280/ 15 Posiuve Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM Fl Pta £ Bfri/Lfri Dkr Lit FF Dr £ Ir Eic  100 kg  0406 90 97 0406 90 99 2309 10 15 2309 10 19 04-8 04-8 04-8 04-8 04-8 04-8 04-8 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7228 7230 7232 7226 7228 7230 7232 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 ' 7582 7583 7584 1 015,40 797,40 406,42 1 015,40 797.40 406.42 77,21 154.41 231,62 289,52 324,27 347.43 121,71 243,43 365,14 456.42 511,19 547,71 77,21 154.41 231,62 289,52 324,27 347.43 121,71 243,43 365,14 456.42 511,19 547,71 77,21 154.41 231,62 289,52 324,27 347.43 121,71 243,43 365,14 456.42 511,19 547,71 3,174 2,487 1,264 3,174 2,487 1,264 0,284 0,567 0,851 1,064 1,191 1,276 0,447 0,894 1,341 1,677 1,878 2,012 0,284 0,567 0,851 1,064 1,191 1,276 0,447 0,894 1,341 1,677 1,878 2,012 0,284 0,567 0,851 1,064 1,191 1,276 0,447 0,894 1,341 1,677 1,878 2,012 6 617,4 5 185,0 2 634,4 6 617,4 5 185,0 2 634,4 591,3 1 182,7 1 774,0 2 217,5 2 483,7 2 661,1 932.2 1 864,5 2 796,7 3 495,9 3 915,4 4 195,0 591.3 1 182,7 1 774,0 2 217,5 2 483,7 2 661,1 932.2 1 864,5 2 796,7 3 495,9 3 915,4 4 195,0 591.3 1 182,7 1 774,0 2 217,5 2 483,7 2 661,1 932,2 1 864,5 2 796,7 3 495,9 3 915,4 4 195,0 2309 10 39 No L 280/ 16 Official Journal of the European Communities 11 . 10 . 90 Negative United Kingdom Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ r Esc  100 kg  CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta 2309 10 39 23-14 7885 2309 10 59 23-14 7553 77,21 23-14 7554 \ 154,41 23-14 7555 231,62 23-14 7556 Il 289,52 23-14 7557 Il 324,27 23-14 7558 Il 347,43 23-14 7579 Il 121,71 23-14 7580 Il 243,43 23-14 7581 365,14 23-14 7582 II 456,42 23-14 7583 Il 511,19 23-14 7584 II 547,71 23-14 7885 Il  2309 10 70 23-14 7553 77,21 23-14 7554 154,41 23-14 7555 231,62 23-14 7556 289,52 23-14 7557 II\ 324,27 23-14 7558 347,43 l 23-14 7579 Il 121,71 23-14 7580 243,43 23-14 7581 II 365,14 23-14 7582 456,42 23-14 7583 511,19 23-14 7584 \ 547,71 23-14 7885 II  2309 90 35 23-14 7553 77,21 23-14 7554 II 154,41 23-14 7555 I l 231,62 23-14 7556 289,52 23-14 7557 I 324,27 23-14 7558 \ 347,43 23-14 7579 \ 121,71 23-14 7580 243,43 23-14 7581 \ 365,14 23-14 7582 I 456,42 23-14 7583 I 511,19 23-14 7584 \ 547,71 23-14 7885 I  2309 90 39 23-14 7553 l 77,21 23-14 7554 \ 154,41 23-14 7555 \ 231,62 23-14 7556 l 289,52 23-14 7557 \ 324,27 0,284 0,567 0,851 1,064 1,191 1,276 0,447 0,894 1,341 1,677 1,878 2,012 0,284 0,567 0,851 1,064 1,191 1,276 0,447 0,894 1,341 1,677 1,878 2,012 0,284 0,567 0,851 1,064 1,191 1,276 0,447 0,894 1,341 1,677 1,878 2,012 0,284 0,567 0,851 1,064 1,191 591,3 1 182,7 1 774,0 2 217,5 2 483,7 2 661,1 932.2 1 864,5 2 796,7 3 495,9 3 915,4 4 195,0 591.3 1 182,7 1 774,0 2 217,5 2 483,7 2 661,1 932.2 1 864,5 2 796,7 3 495,9 3 915,4 4 195,0 591.3 1 182,7 1 774,0 2 217,5 2 483,7 2 661,1 932.2 1 864,5 2 796,7 3 495,9 3 915,4 4 195,0 591.3 1 182,7 1 774,0 2 217,5 2 483,7 11 . 10 . 90 Official Journal of the European Communities No L 280/ 17 Positive Negative CN code Table Additionalcode Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal Notes DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  2309 90 39 2309 90 49 2309 90 59 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 347,43 121,71 243,43 365,14 456.42 511,19 547,71 77,21 154.41 231,62 289,52 324,27 347.43 121,71 243,43 365,14 456.42 511,19 547,71 77,21 154.41 231,62 289,52 324,27 347.43 121,71 243,43 365,14 456.42 511,19 547,71 77,21 154.41 231,62 289,52 324,27 347.43 121,71 243,43 365,14 456.42 511,19 1,276 0,447 0,894 1,341 1,677 1,878 2,012 0,284 0,567 0,851 1,064 1,191 1,276 0,447 0,894 1,341 1,677 1,878 2,012 0,284 0,567 0,851 1,064 1,191 1,276 0,447 0,894 1,341 1,677 1,878 2,012 0,284 0,567 0,851 1,064 1,191 1,276 0,447 0,894 1,341 1,677 1,878 2 661,1 932.2 1 864,5 2 796,7 3 495,9 3 915,4 4 195,0 591.3 1 182,7 1 774,0 2 217,5 2 483,7 2 661,1 932.2 1 864,5 2 796,7 3 495,9 3 915,4 4 195,0 591.3 1 182,7 1 774,0 2 217,5 2 483,7 2 661,1 932.2 1 864,5 2 796,7 3 495,9 3 915,4 4 195,0 591.3 1 182,7 1 774,0 2 217,5 2 483,7 2 661,1 932,2 1 864,5 2 796,7 3 495,9 3 915,4 2309 90 70 No L 280/ 18 Official Journal of the European Communities 11 . 10. 90 Positive Negative Germany Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  2309 90 70 23-14 23-14 7584 7885 547,71 2,012 4 195,0  % milk fat/100 kg product  a b 11,901 12,992 0,041 0,045 86,2 94,5 % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  C 6,547 0,019 39,8  °/o lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  d 7,431 0,022 46,6  % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  e 0,595 0,002 3,6 f  Vo sucrose/100 kg product  1,575 1,3 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or notwhey and/or lactose and/or casein and/or caseinates nave been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. 11 . 10 . 90 Official Journal of the European Communities No L 280/ 19 PART 7 SECTOR SUGAR Monetary compensatory amounts Ireland Portugal £ Ir Etc Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece |||| DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr 1701 11 10 17-5 17-5 7334 7335 0 132,99 132,99   100 kg  V. 106,6 106,6 17011190 17-5 17-5 7334 7335 0 132,99 132,99  106,6 106,6 1701 12 10 17-5 17-5 7334 7335 0 132,99 132,99  106,6 106,6 1701 12 90 17-5 17-5 7334 7335 0 132,99 132,99  106,6 106,6 1701 91 00 17-6 7337 0 157,45  127,9 1701 99 10 17-7 7340 Il\ 157,45  127,9 1701 99 90 17-7 7340 157,45  127,9 1702 30 10 17-7 7340 136,33  100 kg of dry matter  127,9 1702 40 10 17-7 7340 l 136,33  127,9 1702 60 10 17-7 7340 136,33  127,9 1702 60 90 17-10 7345 0 1,575 % sucrose content and 100 kg net  1,279 17-10 7346 O 1,575  1,279 17-10 7347 0 1,575  1,279 1702 90 30 17-7 7340 136,33  100 kg of dry matter  127,9 1702 90 60 17-11 7349 0 1,575 % sucrose content and 100 kg net  1,279 17-11 7350 o 1,575  1,279 17-11 7351 C) 1,575  1,279 1702 90 71 17-12 7353 (') 1,575  1,279 1702 90 90 17-10 17-10 17-8 7345 7346 7347 C) 0 (') 1,575 1,575 1,575  ¢ 1,279 1,279 1,279 2106 90 30 21-5 7419 \ 136,33  100 kg of dry matter  127,9 2106 90 59 21-6 7423 o 1,575  % sucrose content and 100 kg net  1,279 21-6 7424 0 1,575  1,279 21-6 7425 C) 1,575  1,279 No L 280/20 Official Journal of the European Communities 11 . 10. 90 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89 , 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30. 6. 1968 , p. 42). O For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (') The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4. 3 . 1970, p. 1 ) in the case of exports . 11 . 10 . 90 Official Journal of the European Communities No L 280/21 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pu £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Esc  100 kg  668,78 714,51 946,70 3,168 4 195,1 4 667,8 6 605,5 691,7 1 047,9 4 195,1 4 667,8 6 605,5 691,7 1 047,9 1 068,4 1 068,4 668,78 714,51 946,70 3,168 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 90 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 17-1 * 17-4 * 17-4 * 17-4 * 17-4 *  17-1 * 17-2 * 17-2 7632 17-3 » 17-3 7632 18-1 * 18-1 * 18-1 * 18-1 » 18-2 # 18-1 * 18-4 * 18-4 * 18-4 * 18-1 * 18-1 * No L 280/22 Official Journal of the European Communities 11 . 10 . 90 Positive Negative CN code Germany Nether ­ lands Spam Table Additionalcode Notes United Kingdom Belgium/ Luxem ­ bourg Denmark July France Greece Ireland Portugal £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscDM F1 Put  100 kg  » * 7632 * » * * » 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 * » * » * * * 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 1 1 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 11 7633 7634 » » * » * * 914,0 1 096,6 1 378,9 1 656,7 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 6585 7585 6586 7586 * * 7001 7002 7003 7004 7635 7636 7637 7642 11 . 10 . 90 Official Journal of the European Communities No L 280/23 Negative United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc £  100 kg  CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pu 2905 44 19 2905 44 91 Il Il\  2905 44 99 Il li  3505 10 10 IIIl  3505 10 90 lili  3823 60 11 li  3823 60 19 Illili  3823 60 91 IIliIl  3823 60 99 IIIlIl   Il 7001 \\   || 7002 IlI   Il 7003 Il   7004   li 7005  _ || 7006 liI  _ 7007 Il   li 7008 Il   li 7009 li _  li 7910   7011  _ li 7012  _ \\ 7013   li 7015   7016   \\ 7017 Il   Il 7020 \   li 7021   7022   7023   7024    li 7025 I   7026   7027 II   7028   7029 \   Il 7030 \   7031 I   l 7032 I   \ 7033 \ _  \ 7035 l   \ 7036 I   l 7037 I   \ 7040 \   7041 I   \ 7042 \  694.4 676,3 708,6 669.5 692,5 686,9 1 761,9 1 789,5 1 813,7 No L 280/24 Official Journal of the European Communities 11 . 10 . 90 \ Positive Negative , CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ DM F1 Pta £ Bfrs/Lfrs Dkr lit FF Dr £ Irl Etc \ I  100 kg  I  7043 7044 7045  __ 1 836,7 1 869,0 1 776,1  I 7046 \  _ 1 803,7  7047 7048 \   1 827,91 850,9  l 7049 \  __ 1 883,2  I 7050 \   1 792,3  \ 7051 \   1 819,9  l 7052 \  _ 1 844,1  I 7053 l   1 867,1 __ \ 7055 \  _ 1 809,7  7056 7057 \   1 837,31 861,5  \ 7060 \ 501,59  3 146,3  I 7061 \ 535,60  3 173,9  I 7062 I 565,36 __ 3 198,1  \ 7063 l 593,70 _ 3 221,1  \ 7064 \ 633,38  3 253,4  \ 7065 520,63  3 160,5  I 7066 II 554,64  3 188,1  7067 584,40 _ 3 212,3  \ 7068 612,74  3 235,3  7069 II 652,42  3 267,6  II 7070 542,27  3 176,7  II 7071 II 576,28  3 204,3  \ 7072 606,04 __ 3 228,5  I 7073 II 634,38 _ 3 251,5 \  II 7075 565,65 3 194,1  Il 7076 Il 599,66  3 221,7  7077 629,42  3 245,9  |\ 7080 Il 976,42 2,938 6 124,8  Il 7081 II 1 010,43 2,938 6 152,4  7082 1 040,19 2,938 6 176,6  l.\ 7083 Il 1 068,53 2,938 6 199,6  \ 7084 1 108,21 2,938 6 231,9  Il 7085 II 995,46 2,938 6 139,0  \\ 7086 Il 1 029,47 2,938 6 166,6  7087 7088 1 059,23 1 087,57 2,938 2,938 6 190,8 6 213,8  7090 7091 || 1 017,101 051,11 2,9382,938 6 155,26 182,8  7092 7095 li 1 080,871 040,48 2,9382,938 6 207,06 172,6  II 7096 II 1 074,49 2,938 6 200,2 I 11 . 10. 90 Official Journal of the European Communities No L 280/25 Negative Denmark Italy France Greece Ireland PortugalUnited Kingdom Belgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr lit FF Dr £ Irl Etc  100 kg  CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands Fl Spain Pw 7100 (')  II 7101 0   7102 0   II 7103 0   7104 0   Il 7105 C)   7106 0   7107 0   II 7108 0   \\ 7109 0   Il 7110 (')   7111 o   7112 o   Il 7113 O   7115 o   7116 C)   ¢ 7117 (l)   7120 o   7121 o   7122 C)   7123 0  '  \ 7124 (l)   Il 7125 (')   7126 C)   7127 (')   7128 (') _  \ 7129 (') _  \ 7130 o   \ 7131 (')   I 7132 o   I 7133 (')   \ 7135 (')   \ 7136 0   7137 (')   7140 (')   I 7141 o   7142 C)   I 7143 C)   \ 7144 0)   7145 (')   7146 C)   7147 C)   7148 (')   7149 C)   7150 C)  801,0 828,6 852,8 875,8 908.1 815.2 842,8 867,0 890,0 922.3 831.4 859,0 883,2 906,2 848,8 876,4 900,6 1 975,6 2 003,2 2 027,4 2 050,4 2 082,7 1 989,8 2 017,4 2 041,6 2 064,6 2 096,9 2 006,0 No L 280/26 Official Journal of the European Communities 11 . 10 . 90 Negative United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Ifrs Dkr Lit FF Dr £ Irl £ Esc - 100 kg CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands Fl Spain Pu 7151 C)  Il 7152 o   || 7153 O l   7155 0  -l 7156 (')   7157 o I _  \ 7160 (l) 530,96  || 7161 C) 564,97  li 7162 o 594,73 _ I 7163 o 623,07  \ 7164 0) 662,75  \ 7165 o 550,00  \ 7166 o 584,01  l 7167 o 613,77  1 7168 o 642,11  I 7169 o 681,79  \ 7170 C) 571,64  7171 (') 605,65  \ 7172 0) 635,41 _ \ 7173 o 663,75 _ 7175 o 595,02  7176 o 629,03 _ \ 7177 o 658,79 ' __ 7180 o 1 005,79  7181 (') 1 039,80  \ 7182 0) 1 069,56  7183 o 1 097,90  \ 7185 o 1 024,83  7186 o 1 058,84  \ 7187 c&gt; 1 088,60  7188 o 1 116,94  7190 0 1 046,47  7191 o 1 080,48  7192 C) 1 110,24  7195 o 1 069,85  \ 7196 1 103,86  7200 o   7201 C)   7202 0   7203 0   7204 o _  7205 0 _  7206 o   7207 0   7208 o  3,040 3,040 3,040 3,040 3,040 3,040 3,040 3,040 3,040 3,040 3,040 3,040 3,040 2 033,6 2 057,8 2 080,8 2 023,4 2 051,0 2 075,2 3 360,0 3 387,6 3 411,8 3 434,8 3 467,1 3 374,2 3 401,8 3 426,0 3 449,0 3 481,3 3 390,4 3 418,0 3 442,2 3 465,2 3 407,8 3 435,4 3 459,6 6 338,5 6 366,1 6 390,3 6 413,3 6 352,7 6 380,3 6 404,5 6 427,5 6 368,9 6 396,5 6 420,7 6 386,3 6 413,9 1 437,0 1 464,6 1 488,8 1 511,8 1 544,1 . 1 451,2 1 478,8 1 503,0 1 526,0 11 . 10. 90 Official Journal of the European Communities No L 280/27 Negative United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta 7209 /!\  7210 0 l   II 7211 o   7212 0)   Il 7213 (')   Il 7215 &lt;l&gt;   II 7216 (')   II 7217 0   7220 0 \   \\ 7221 0)   7260 (') 533,58  7261 C) I , 567,59  II 7262 0 597,35  7263 e&gt; l 625,69  li 7264 0 I 665,37  II 7265 o 552,62  7266 o 586,63  7267 o 616,39  7268 o l 644,73  7269 (i) \ 684,41  7270 o 574,26  Il 7271 o 608,27  7272 0 638,03  7273 0 666,37  Il 7275 C) 597,64  7276 o 631,65  \ 7300 o l .   Il 7301 C)   7302 0   \ 7303 0   \ 7304 (l)   \ 7305 0   7306 o _  7307 (')   \ 7308 C) _  7309 (')   I 7310 0   \ 7311 o ¢   7312   \ 7313 0   \ 7315 0   7316 0)   \ 7317 o   \ 7320 C)    \ 7321 0  1 558,3 1 467,4 1 495,0 1 519,2 1 542,2 1 484,8 1 512,4 1 536,6 1 502,4 1 530,0 3 405,9 3 433,5 3 457,7 3 480,7 3 513,0 3 420,1 3 447,7 3 471,9 3 494,9 3 527,2 3 436,3 3 463,9 3 488,1 3 511,1 3 453,7 3 481,3 1 913,2 1 940,8 1 965,0 1 988,0 2 020,3 1 927,4 1 955,0 1 979,2 2 002,2 2 034,5 1 943,6 1 971,2 1 995,4 2 018,4 1 961,0 1 988,6 2 012,8 1 978,6 2 006,2 No L 280/28 Official Journal of the European Communities 11 . 10. 90 Negative Denmark Italy France Greece PortugalUnited Kingdom Belgium/ Luxem ­ bourg Ireland £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Etc  100 kg  CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands Fl Spain Ptt 7360 C) 572,74  II 7361 (') \ 606,75  7362 C) 636,51  II 7363 o 664,85  li 7364 (') 704,53  II 7365 ( 1 ) 591,78  7366 (') 625,79  l 7367 C) 655,55  Il 7368 0) 683,89 __ 7369 (') 723,57  |1 7370 0 613,42  \ 7371 0 647,43  \ 7372 C) 677,19  II 7373 (') 705,53  \ 7375 (') 636,80  7376 ' 0 670,81  \ 7378 (') 660,16  I 7400 o   7401 C)   7402 (')   l 7403 (')   \ 7404 0 499,22  \ 7405 0   7406 C)   \ 7407 C)   I 7408 C) 478,58  l 7409 C) 518,26  l 7410 (')   \ 7411 o   7412 0 I 471,88  \ 7413 o 500,22  \ 7415 C)   I 7416 o 465,50  l 7417 (') 495,26  7420 C)   \ 7421 C) 488,86  ' \ 7460 C) 605,23  7461 (') 639,24  I 7462 0 669,00  \ 7463 0) 697,34  7464 0 737,02  7465 C) 624,27  7466 (') 658,28  7467 /i\ 688,04  7468 C) 716,38 3 690,8 3 718,4 3 742,6 3 765,6 3 797,9 3 705,0 3 732,6 3 756,8 3 779,8 3 812,1 3 721,2 3 748,8 3 773,0 3 796,0 3 738,6 3 766,2 3 756,2 2 384,7 2 412,3 2 436,5 2 459,5 2 491,8 2 398,9 2 426,5 2 450,7 2 473,7 2 506,0 2 415,1 2 442,7 2 466,9 2 489,9 2 432,5 2 460,1 2 484,3 2 450,1 2 477,7 3 933,8 3 961,4 3 985,6 4 008,6 4 040,9 3 948,0 3 975,6 3 999,8 4 022,8 11 . 10 . 90 Official Journal of the European Communities No L 280/29 Negative PortugalBelgium/ Luxem ­ bourg Denmark Italy - France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100kg  CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands Fl Spain Pu United Kingdom £ 7470 o 645,91  II 7471 C) 679,92   II 7472 (') 709,68   II 7475 o 669,29   II 7476 C) \ 703,30  _ II 7500 (') l    7501 e&gt;  _ _ II 7502 C) l 483,48 _ _ II 7503 &lt; ¢&gt; 511,82  _ II 7504 e&gt; 551,50   7505 e&gt;    7506 o 472,76  ___ li 7507 o 502,52   II 7508 o 530,86   Il 7509 o 570,54   li 7510 C)    7511 o 494,40  ' _ 7512 o 524,16   7513 o 552,50   li 7515 C) 483,77   \\ 7516 C) 517,78   7517 o 547,54   7520 C) 507,13   7521 0 541,14   Il 7560 0 630,54   7561 o 691,30   Il 7562 o 694,31   || 7563 o 722,65   7564 o 762,33   \ 7565 C) 649,58   \ 7566 C) 683,59    \ 7567 0 713,35   7568 0 741,69   Il 7570 0 671,22   \ 7571 0 705,23   7572 o 734,99   \ 7575 0 694,60   \ 7576 C) 728,61   l 7600 0 618,34   \ 7601 0 652,35   \ 7602 0 682,11   l 7603 0 710,45   l 7604 o 750,13   7605 0 637,38   . 7606 0 671,39  3 964,2 3 991,8 4 016,0 3 981,6 4 009,2 2 756,4 2 784,0 2 808,2 2 831,2 2 863,5 2 770,6 2 798,2 2 822,4 2 845,4 2 877,7 2 786,8 2 814,4 2 838,6 2 861,6 2 804,2 2 831,8 2 856,0 2 821,8 2 849,4 4 151,4 4 346,8 4 203,2 4 226,2 4 258,5 4 165,6 4 193,2 4 217,4 4 240,4 4 181,8 4 209,4 4 233,6 4 199,2 4 226,8 4 163,2 4 190,8 4 215,0 4 238,0 4 270,3 4 177,4 4 205,0 No L 280/30 Official Journal of the European Communities 11 . 10. 90 Positive Negative Germany Spain Denmark Italy I France I Greece I Ireland PortugalCN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pu £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Etc  100 kg  0 o o o C) (') (') (') o C) V) 0 C) o c&gt; ( ¢) C) C) O &lt;  &gt; J (') (') O C) o (') o C) O (') O o C) o C1) (') o ( l) 0 o C) (') 7607 7608 7609 7610 7611 7612 7613 7615 7616 7620 7700 7701 7702 7703 7705 7706 7707 7708 7710 7711 7712 7715 7716 7720 7721 7722 7723 7725 7726 7727 7728 7730 7731 7732 7735 7736 7740 7741 7742 7745 7746 7747 7750 7751 7758 701,15  4 229,2 729,49  4 252,2 769,17  4 284,5 659,02  4 193,6 693,03  4 221,2 722,79  4 245,4 751,13  4 268,4 682,40  4 211,0 716,41  4 238,6 705,76  4 228,6 694,75 2,302 4 799,4 728,76 2,302 4 827,0 758,52 2,302 4 851,2 786,86 2,302 4 874,2 713,79 2,302 4 813,6 747,80 2,302 4 841,2 777,56 2,302 4 865,4 805,90 2,302 4 888,4 735,43 2,302 4 829,8 769,44 2,302 4 857,4 799,20 2,302 4 881,6 758,81 2,302 4 847,2 792,82 2,302 4 874,8 616,85  4 487,5 650,86  4 515,1 680,62  4 539,3 708,96  4 562,3 635,89  4 501,7 669,90  4 529,3 699,66  4 553,5 728,00  4 576,5 657,53  4 517,9 691,54  4 545,5 721,30  4 569,7 680,91  4 535,3 714,92  4 562,9 793,09 2,767 5 769,6 827,10 2,767 5 797,2 856,86 2,767 5 821,4 812,13 2,767 5 783,8 846,14 2,767 5 811,4 875,90 2,767 5 835,6 833,77 2,767 5 800,0 867,78 2,767 5 827,6    11 . 10. 90 Official Journal of the European Communities No L 280/31 Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg Bfrs/Lfrs Dkr Lit FFDM F1 Pta £ Dr £ Irl Esc CN code Table Additionalcode Notes 7759  7760 0  7761 o  7762 o  7765 7766 O 0)  \\ 7768 .  7769  Il 7770 O  Il 7771 0  II 7778  7779 \  \ 7780 o  I 7781 (l)  li 7785 0  7786 o  7788  || 7789 : 77987799 o (')  7800 l  7801 \  7802 \  7805 \  7806 l  7807 l  7808 0  \ 7809 C)  7810 l  7811 l  \ 7818 C)  l 7819 C)  7820 0  7821 c&gt;  \ 7822 (l)  7825 C)  7826 C)  \ 7827 (')  l 7828 C)  7829 0)  7830 (')  7831 C)  7838 C) _ 7840 C)  7841 C)  100 kg     969,34 3,382 7 051,7 1 003,35 3,382 7 079,3 1 033,11 3,382 7 103,5 988,38 3,382 7 065,9 1 022,39 3,382 7 093,5      680,3 1 010,02 3,382 7 082,1 1 044,03 3,382 7 109,7   1 827,3   1 854,9 1 145,58 3,997 8 333,9 1 179,59 3,997 8 361,5 1 164,62 3,997 8 348,1 1 198,63 3,997 8 375,7 589,01  3 211,7 623,02  3 239,3 1 391,06 4,186 8 725,8 1 425,07 4,186 8 753,4 1 454,83 4,186 8 777,6 1 410,10 4,186 8 740,0 1 444,11 4,186 8 767,6 1 473,87 4,186 8 791,8   866,4   894,0 1 431,74 4,186 8 756,2 1 465,75 4,186 8 783,8   2 041,0   2 068,6 1 420,43 4,288 8 939,5 1 454,44 4,288 8 967,1 1 484,20 4,288 8 991,3 1 439,47 4,288 8 953,7 1 473,48 4,288 8 981,3 1 503,24 4,288 9 005,5 618,38  3 425,4 652,39  3 453,0 1461,11 4,288 8 969,9 1 495,12 4,288 8 997,5 . 621,00  3 471,3      '  No L 280/32 Official Journal of the European Communities 11 . 10. 90 Negative United Kingdom Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Etc  100 kg  CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pu 7842 0)  Il 7843 o l   7844 (')   7845 o   Il 7846 o   Il 7847 C&gt;   7848 o   7849 O   Il 7850 (')   7851 C)   Il 7852 (1 )   7853 o   7855 C)   7856 o   7857 0   7858 0)   7859 0   7860 o I   7861 (')   \ 7862 (')   7863 0   7864 o   7865 0   7866 O   Il 7867 O   l 7868 &lt; ¢&gt;   7869 o   ' 7870 o   7871 C)   7872 o   7873 o   7875 (')   7876 0   7877 (')   7878 C)   7879 (')   7900 0   7901 C)   7902 o   7903 (l)   7904 o   7905 0   \ 7906 o   7907 o   7908 o  712.3 739,9 764,1 787,1 819.4 726.5 754,1 778,3 801,3 833.6 742.7 770,3 794,5 817,5 760.1 787,7 811,9 777,7 805,3 997.2 1 024,8 1 049,0 1 072,0 1 104,3 1 011,4 1 039,0 1 063,2 1 086,2 11 . 10 . 90 Official Journal of the European Communities No L 280/33 Negative Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg Bfrs/Lfrs Dkr Lit FF Dr £ Irl Etc  100 kg  CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ 7909 /i\  7910 o    II 7911 o   _ 7912 O   _ II 7913 (')    \\ 7915 (l)   7916 o    7917 o   -l 7918 (')    Il 7919    \\ 7940 o   ,  || 7941 o    || 7942 o    7943 o    7944 o    \\ 7945 0    II 7946 C) I    Il 7947 (')    7948 o \   _ 7949 o    || 7950 o   _ Il 7951 C)    7952 0)    || 7953 o .   .  7955 (') l    7956 O    \ 7957 0)    \ 7958 C)    \ 7959 e&gt;    I 7960 C)    l 7961 C)    \ 7962 o    7963 (')    \ 7964 C)    l 7965 o    l 7966 o    \ 7967 C)    \ 7968 C)    l 7969 o    l 7970 (')    l 7971 o   . 7972 (')    7973 C)    7975 C)    7976 0   1 118,S 1 027,6 1 055,2 1 079,4 1 102,4 1 045,0 1 072,6 1 096,8 1 062,6 1 090,2 1 424,6 1 452,2 1 476,4 1 499,4 1 531,7 1 438,8 1 466,4 1 490,6 1 513,6 1 545,9 1 455,0 1 482,6 1 506,8 1 529,8 1 472,4 1 500,0 1 524,2 1 490,0 1 517,6 2 065,7 2 093,3 2 117,5 2 140,5 2 172,8 2 079,9 2 107,5 2 131,7 2 154,7 2 187,0 2 096,1 2 123,7 2 147,9 '2 170,9 2 113,5 2 141,1 No L 280/34 Official Journal of the European Communities 11 . 10. 90 Negative Spain United Kingdom Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Etc  100 kg  2 165,3 2 131,1 2 158,7 3 205,3 3 232,9 3 257,1 3 280,1 3 312,4 3 219,5 3 247,1 3 271,3 3 294,3 3 235,7 3 263,3 3 287,5 3 253,1 3 280,7 474,62 504,38 532,72 572,40 493.66 523,42 551,76 481.29 515.30 545,06 504.67 538.68 CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 7977 0)  7978 0  7979 0  || 7980 (')  7981 (')  \ 7982 0)  7983 0  7984 C)  II 7985 (*)  Il 7986 C)  l 7987 C)  7988 0  I 7990 0 \  I 7991 C)  I 7992 0  \ 7995 o  7996 0 liI \ 51xx \  I 52xx \  I 53xx \  \ 54xx I  55xx \  \ 56xx  \ 570x I  \ 57 lx I  \ 572x I  \ 573x I  574x I  I 5750 I  5751 \  \ 5760 l  \ 5761 II  \ 5762 I  5765 l  I 5766 I   \ 5770 I  5771 l  \ 5780 I  5781 I  5785 I  5786 II  579x \ Amounts to be deducted 14,61 30,89 49,42 68,31 97,42 141,25 219,18 219,18 306,86 306,86 394,53 394,53 394,53 482,20 482,20 482,20 482,20 482,20 482,20 482,20 569,88 569,88 569,88 569,88 14,61 0,048 0,102 0,162 0,224 0,320 0,464 0,720 0,720 1,008 1,008 1,297 1,297 1,297 1,585 1,585 1,585 1,585 1,585 1,585 1,585 1,873 1,873 1,873 1,873 0,048 100,8 213.2 341,1 471,4 672.3 974,8 1 512,7 1 512,7 2 117,8 2 117,8 2 722,8 2 722,8 2 722,8 3 327,9 3 327,9 3 327,9 3 327,9 3 327,9 3 327,9 3 327,9 3 933,0 3 933,0 3 933,0 3 933,0 100,8 11 . 10 . 90 Official Journal of the European Communities No L 280/35 Negative Spain United Kingdom Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg Pu £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  14,61 14,61 14,61 14,61 14,61 14,61 14,61 30,89 30,89 30,89 49,42 49,42 68,31 68,31 97,42 97,42 141,25 141,25 219,18 219,18 0,048 0,048 0,048 0,048 0,048 0,048 0,048 0,102 0,102 0,102 0,162 0,162 0,224 0,224 0,320 0,320 0,464 0,464 0,720 0,720 100,8 100,8 100,8 100,8 100,8 100,8 100,8 213,2 213,2 213.2 341,1 341,1 471,4 471,4 672.3 672,3 974,8 974,8 1 512,7 1 512,7 CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands PI 5808  \\ 5809 li  li 5818 li  5819 Il  582x  II 5830 Il  II 5831 II  5838 \  II 584x  II 585x _ 586x  ¢ 587x Il  II 590x III-I  591x \ Il  594x  li 595x  \ 596x \ Il  597x IIIl -l \ 598x II  \ 599x \ II I liIIlil 61xx \ I  62xx \ Il  63xx I  l 64xx I  l 65xx I Il  66xx I  \ 670x I l  671x \ l  \ 672x \ l  \ 673x I \  I 674x \ l  \ 6750 \ \ '  \ 6751 I l  l 6760 l  6761 l  \ 6762 l l  \ 6765 l \  6766 \  6770 \ \  6771 l  6780 l  6781 Amounts to be deducted 11,28 23,83 38,14 52,71 75,17 109,00 169,13 169,13 236,79 236,79 304,44 304,44 304,44 372,09 372,09 372,09 372,09 372,09 372,09 372,09 439,75 439,75 0,036 0,076 0,121 0,167 0,238 0,346 0,537 0,537 0,751 0,751 0,966 0,966 0,966 1,180 1,180 1,180 1,180 1,180 1,180 1,180 1,395 1,395 75,1 158,8 254.0 351.1 500,7 726,1 1 126,7 1 126,7 1 577,3 1 577,3 2 028,0 2 028,0 2 028,0 2 478,7 2 478,7 2 478,7 2 478,7 2 478,7 2 478,7 2 478,7 2 929,3 2 929,3 No L 280/36 Official Journal of the European Communities 11 . 10. 90 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM ,FI Put £ Esc  100 kg  6785 6786 679x 6808 6809 6818 6819 682x 6830 6831 6838 684x 685x 686x 687x 690x 69 lx 694x 695x 696x 697x 698x 699x 439,75 1,395 2 929,3 439,75 1,395 2 929,3 11,28 0,036 75,1 11,28 0,036 75,1 11,28 0,036 75,1 11,28 0,036 75,1 11,28 0,036 75,1 11,28 0,036 75,1 11,28 0,036 75,1 11,28 0,036 75,1 23,83 0,076 158,8 23,83 0,076 158,8 23,83 0,076 158,8 38,14 0,121 254,0 38,14 0,121 254,0 52,71 0,167 351,1 52,71 0,167 351,1 75,17 0,238 500,7 75,17 0,238 500,7 109,00 0,346 &lt; 726,1 109,00 0,346 726,1 169,13 0,537 1 126,7 169,13 0,537 1 126,7 (l) If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and , for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invertsugar/isoglucose . These codes are mentioned in Annex I to the TARIC in the tallies of Chapters 17, 18, 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 122, 14 . 5 . 1990, p. 48) without prejudice to any later modification of the TARIC. NS: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum ofthe amounts of these two sugars multiplied by 0,95), which is declared (in whatever 'form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal , by weight, to that of fructose. Note : In all cases , where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars , then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or casemates, added to the product. 11 . 10 . 90 Official Journal of the European Communities No L 280/37 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland £ Irl Portugal Esc \  100 kg  1509 10 10 15-1 7298 l 1,651 1 105,4 15-1 7299 l 1,651 1 105,4 15-1 7314 I 1,156 774,0 1509 10 90 15-2 7709 II 1,828 1 223,9 15-2 7713 I 1,333 892,5 15-2 7714 I 1,333 892,5 1509 90 00 15-3 77 17 \ 1,816 1 215,9 15-3 7718 I 1,321 884,5 15-3 7719 I 1,321 884,5 1510 00 10 15-4 7724 \ 0,699 468,0 15-4 7729 \ 0,699 468,0 15-4 7733 l 0,204 136,6 1510 00 90 15-5 7734 \ 0,853 571,0 15-5 7737 l 0,358 239,5 15-5 7738 l 0,358 239,5 No L 280/38 Official Journal of the European Communities 11 . 10 . 90 ANNEX II Monetary coefficients Member Sutes Products Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal 1,018 1,139 1,139 1,010 1,010 1,062 0,970 0,976 0,984 0,980  Beef and veal  Milk and milk products  Pigmeat  Sugar  Cereals  Eggs and poultry and albumins  Wine  Processed products (Regulation (EEC) No 3033/80):  to be applied to charges  to be applied to refunds :  cereals  milk  sugar  Jams and marmalades (Regulation (EEC) No 426/86)  Olive oil sector 1,018 1,139 0,976 1,018 1,010 1,139 1,010 0,980 0,976 0,984 1,012 1,027 ..Ã ­... 11 . 10 . 90 Official Journal of the European Communities No L 280/39 ANNEX III Adjustments to be made pursuant to Article 6 (1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance A Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85, monetary compensatory amounts fixed in advance, from 11 October 1990 onwards are in the cases indicated below to be multiplied by the coefficients shown : Member State Sector concerned Coefficient Applicable to imports andexports carried out from Greece Cereals Sugar Beef and veal Pigmeat Poultrymeat and eggs Milk and milk products Olive oil Wine 0 0 0,136731 0 0 0,136731 0 0 The beginning of the 1991 /92 marketing year for the sectors con ­ cerned B Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85, monetary compensatory amounts fixed in advance from 8 October 1990 onwards are in the cases indicated below to be multiplied by the coefficients shown : Member State Sector concerned Coefficient Applicable to imports andexports carried out from Greece Cereals Sugar Beef and veal Pigmeat Poultrymeat and eggs Milk and milk products Olive oil Wine 0 0 0 0 0 0 0 0 The beginning of the 1991 /92 marketing year for the sectors con ­ cerned No L 280/40 Official Journal of the European Communities 11 . 10. 90 C Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85, monetary compensatory amounts fixed in advance from 11 October 1990 onwards are in the cases indicated below to be multiplied by the coefficients shown : Member State Sector concerned Coefficient Applicable to imports andexports carried out from Spain Olive oil 0 1 November 1990 United Kingdom Olive oil 0 1 November 1990 Greece Olive oil 0 1 November 1990 Portugal Olive oil 0 1 November 1990 D Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85, monetary compensatory amounts fixed in advance from 8 October 1990 onwards are in the cases indicated below to be multiplied by the coefficients shown : Member State Sector concerned Coefficient Applicable TO imports andexports carried out from Spain Olive oil 0 1 November 1990 United Kingdom Olive oil 0 1 November 1990 Greece Olive oil 0 1 November 1990 Portugal Olive oil 0 1 November 1990 11 . 10 . 90 Official Journal of the European Communities No L 280/41 E Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85, monetary compensatory amounts fixed in advance from 8 October 1990 onwards are in the cases indicated below to be multiplied by the coefficients shown : Member State Sector concerned Coefficient Applicable to imports andexports carried out from United Kingdom Cereals Sugar Beef and veal Pigmeat Poultrymeat and eggs Milk and milk products Olive oil 0 0 0 0 0 0,418605 0,307692 11 October 1990 11 October 1990 11 October 1990 11 October 1990 11 October 1990 11 October 1990 11 October 1990 Greece Cereals Sugar , Beef and veal Pigmeat Poultrymeat and eggs Milk and milk products Olive oil Wine 0 0 0,823259 0 0 0,823259 0,293025 0 11 October 1990 11 October 1990 11 October 1990 11 October 1990 11 October 1990 11 October 1990 11 October 1990 11 October 1990